_ .••• - - ... • "" I ~" UJ>:I
                            Case            (,;OURT
                               , 1'<.11.; I8:19-cv-03455-TDC Document 108 Filed 08/18/20 Page 1 of 1                                             Job#: 25564
FOR THE DISTRICT OF MARYLAND
Attorneys: Company: Pomerantz LLP PH: (212) 661-1100
Address: 600 Third Avenue New York. NY 10016
                                  In Re: 2U, Inc. Securities Class Action                                        Case Number: 19-CV-3455

                                                                                                                 Date Filed:
                                                                                                                 Client's File No.:
                                                                                                                 Court/Return Date:




STATE OF MASSACHUSETTS, COUNTY OF SUFFOLK, SS.:
                                                                                                                 AFFIDAVIT OF SERVICE
James Burke, being sworn says:
       Deponent is not a party herein is over the age of 18 years and resides in the State of Massachusetts.

On August 14,2020, at 1:00 PM at 84 State Street, Boston, MA 02109, Deponent served the within Summons and Complaint




On: Compass Point Research & Trading LLC cIa Corporation Services Company, Defendant therein named.
o   #1 INDIVIDUAL
    By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
o   #2 SUITABLE AGE PERSON
    By delivering thereat a true copy of each to (Office Manager authorized to accept) a person of suitable age and discretion . Said premises is recipient's:
    oactual place of business I employment [] dwelling house (usual place of abode) within the state.
D   #3 AFFIXING TO DOOR
    By affixing a true copy of each to the door of said premises which is subjects
    [] actual place of business I employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
    or person of suitable age and discretion thereat having called there


    Address confirmation:
~ #4 Corporation or Partnership or Trust or LLC
    By delivering thereat a true copy of each to Jim Divincenzo personally. Deponent knew said entity so served to be the entity described in said
    aforementioned document as said subject and knew said individual to be Office Manager authorized to accept thereof.

o   #5 MAILING
    On , service was completed by mailing a true copy of above document(s} to the above address in a 1st Class postpaid properly addressed
    envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
    of New York.


    o   An additional mailing was completed to the address above by certified mail.
~   #6 DESCRIPTION
    Sex: Male              Color of skin: White        Color of hair: Gray Age: 55 - 65 Yrs.
    Height: 5 ft 9 in - 6 ft 0 in    Weight: 161-200 Lbs.           Other Features:
o   #7 MILITARY SERVICE
    Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States   Of   of the State
    of New York. and was informed that said person is not.
o   #8 WITNESS FEES
    Subpoena Fee Tendered in the amount of $
D   #90THER
